                         Case 1:20-cv-08924-CM Document 34 Filed 02/15/21 Page 1 of 4




GEORGIA M. PESTANA                                       THE CITY OF NEW YORK
Acting Corporation Counsel
                                                          LAW DEPARTMENT
                                                           100 CHURCH STREET
                                                        NEW YORK , NEW YORK 10007
                                                                                                        February 15, 2021
           By ECF
           Honorable Colleen McMahon
           United States District Judge
           United States District Court
           Southern District of New York
           Daniel Patrick Moynihan Courthouse
           500 Pearl Street
           New York, New York 10007

                      Re:       Jarrett Payne, et al. v. Mayor Bill de Blasio, et al., 20 Civ. 8924 (CM)
                                Charles Henry Wood v. City of New York, et al., 20 Civ. 10541 (CM)
                                People of the State of New York v. City of New York, et al., 21 Civ. 322 (CM)
                                Sow, et al v. City of New York, et al., 21 Civ. 533 (CM)
           Your Honor:

                   We are Senior Counsels in the Office of Georgia M. Pestana, Acting Corporation Counsel of
           the City of New York, and the attorneys assigned the defense in the above-referenced matters. We
           write in response to the Court order dated January 25, 2021 to respectfully outline the defense’s
           position in these cases 1 in advance of the conference scheduled February 22, 2021. 2

                I.           Defendants’ Anticipated Motion Practice.

                   A. Motions Pursuant to Rule 12 and Qualified Immunity.
                   The claims in these actions are ripe for (at least partial) dismissal pursuant to Rule 12 of the
           Federal Rules of Civil Procedure.

                   First, the Second Circuit’s decision in Tangreti v. Bachmann, 983 F.3d 609 (2d Cir. 2020)—
           holding that a plaintiff must plead and prove that government officials through their own actions
           violated the Constitution—supports dismissal of the claims against Mayor de Blasio, Commissioner


           1
            Defense counsel does not substantively discuss Sow, et al. v. City of New York, No. 21 Civ. 533. The City of New
           York was only recently served with the Summons and 559 paragraph Class Action Complaint, and has not had
           sufficient time to thoroughly review and investigate the claims, nor make strategic decisions regarding possible
           motion practice. See Sow, ECF Nos. 29, 30. While Dara Weiss has appeared on behalf of the City and Mayor Bill
           de Blasio in Sow, she is a supervisor and not the attorney assigned to the case. See Sow, ECF No. 31. While
           Brachah Goykadosh is assigned to the other three above-referenced matters, she is not assigned to Sow. Due to the
           City’s limited resources due to budgetary concerns, no attorney has been assigned to Sow yet.
           2
            These cases are still in their nascent stages. Thus, while the defense has tried to lay out its positions as precisely as
           possible, the defense respectfully reserve its right to revisit the issues outlined herein and/or raise any additional
           motions or issues at a later point.
              Case 1:20-cv-08924-CM Document 34 Filed 02/15/21 Page 2 of 4



Shea, and Chief Monahan as there is no allegation that they were directly involved in any
constitutional violation.

        Second, suing these high-ranking officials plus the City is redundant. Although in Payne and
People, plaintiffs never actually plead a standalone Monell claim; and the Monell claim in Wood is
not well pled; 3 even if plaintiffs had adequately pled Monell, suing high-ranking officials would “add
nothing” to these lawsuits. Davis v. Stratton, 360 F. App’x 182, 183 (2d Cir. 2010); McMillian v.
Monroe Cty., 520 U.S. 781, 785 n.2 (1997).

         Third, plaintiffs in Payne and People purport to be pursuing a panoply of state law claims.
But as they have not complied with the state law requirements—filing timely notices of claim and
sitting for hearings—they are barred pursuing these claims. 4 GEN. MUN. L. §§ 50-k(6), 50-h.

         Fourth, defendants intend to pursue their qualified immunity defense, to the extent
appropriate after thoroughly researching its applicability in each case. Given the unique
circumstances that policing mass protests in a pandemic present, it cannot be said that the law is
clearly established. See Liberian Cmty. Ass'n of Conn. v. Lamont, 970 F.3d 174, 186 (2d Cir. 2020).5
Defendants may argue plaintiffs also fail to state claims for constitutional violations.

        Fifth, in People, the defense may argue that the Attorney General lacks standing to pursue
her lawsuit. The defense is evaluating the allegations in the Complaint and whether the parens
patriae doctrine is an appropriate vehicle to bring a lawsuit pursuant to 42 U.S.C § 1983.

         B. Motion to Stay Payne due to the Ongoing CCRB & IAB Investigations.
         A motion to stay the proceedings in Payne may be appropriate. Five out of the eleven
plaintiffs have ongoing CCRB and IAB investigations. 6 A court can stay a civil action pending the
outcome of a related proceeding. Kashi v. Gratsos, 790 F.2d 1050, 1057 (2d Cir. 1986). Courts
routinely stay a federal action when there is an ongoing investigation into the underlying facts. See
e.g Estate of Miguel Antonio Richards v. City of New York, et al., No. 18 Civ. 11287 (PAE), ECF
Nos. 8, 10. (granting a stay as a FID investigation was pending); Lloyd v. Castillo, No. 15 Civ. 8273
(RA) (DCF), ECF No. 31 (granting a stay when plaintiff filed a CCRB complaint mid-litigation);
Ortiz v. City of New York, et al., No. 13 Civ. 7367 (LTS), ECF No. 17 (granting stay due to ongoing
CCRB investigation); cf. Lopez v. City of New York, No. 20 Civ. 93 (CM). If plaintiffs wish to avoid
a stay, they can merely withdraw their claims without prejudice and re-file at a later date.

3
  The defense has raised this issue before. See Payne, ECF No. 25. In response, plaintiffs asserted that it was
“abundantly clear from the face of the complaint” that they adequately pled Monell. Payne, ECF No. 26. But mere
allegations do not morph into a Monell claim, for which plaintiffs must plead “(1) an official policy or custom that
(2) causes the plaintiff to be subjected to (3) a denial of a constitutional right.” Wray v. City of New York, 490 F.3d
189, 195 (2d Cir. 2007).
4
    Only one out of the eleven plaintiffs in Payne appears to have complied with the state law requirements.
5
  The Court’s Individual Rules and Practices require motions for qualified immunity to be filed at the pre-answer
stage. Rule V.E.4. The Court requires that defendants file a notice of motion and depose the plaintiff within 30
days and then file a motion within 30 days. Given that there are 4 separate cases and 23 named plaintiffs in these
actions, the defendants will respectfully request that this timeframe be significantly enlarged.
6
  Plaintiffs Vidal Guzman, Colleen McCormack-Maitland, and Andie Mali and Camila Gini have open CCRB
investigations. Plaintiff Charlie Monlouis-Anderle has an open IAB investigation.
            Case 1:20-cv-08924-CM Document 34 Filed 02/15/21 Page 3 of 4




    II.       Defendants’ Concerns about Discovery in These Matters.

        Should any of these cases proceed to discovery, this will be a tremendous undertaking. There
are three aspects of discovery the Court may wish to consider at the conference: bifurcation,
consolidation of any discovery about municipal liability, and the scope of discovery.

         A. Bifurcation of the Underlying Claims and Any Claim for Monell Is Appropriate.
         Beginning with bifurcation, fact discovery and discovery into any Monell claim should be
bifurcated. See FED. R. CIV. P. 42(b). Bifurcation may be “appropriate where . . . . the litigation of
the first issue might eliminate the need to litigate the second issue.” Amato v. City of Saratoga
Springs, 170 F.3d 311, 316 (2d Cir. 1999) (citation omitted). Courts in this Circuit favor bifurcation.
See Tabor v. City of New York, et al., No. 11-cv-0195 (FB), 2012 U.S. Dist. LEXIS 29004, at *31-32
(E.D.N.Y. Feb. 23, 2012) (collecting cases). Here, bifurcation makes sense. Plaintiffs must first
prove that they suffered a constitutional harm; only then can they try to prove that this constitutional
harm was a result of the City’s policies. Expending limited governmental resources on intense
Monell discovery—including Rule 30(b)(6) depositions and voluminous paper discovery—would not
serve the interests of economy, expediency, or convenience. Nor would there be any logic to it if
plaintiffs have not proven a violation of their rights.

        B. Consolidating Monell Discovery Among These Actions May Be Appropriate.
        Turning to consolidation, as detailed in defendants’ letter dated January 13, 2021, these
matters should not be consolidated for all purposes. Payne, ECF No. 25. But, should Monell
discovery proceed, there may be utility in consolidating limited discovery about municipal liability.
The parties can work cooperatively to coordinate the depositions of any high-ranking officials or
Rule 30(b)(6) witnesses, or any other witnesses that may be appropriate for consolidated depositions.
The defense can also produce the same sets of documents in all actions. At this juncture, it may be
too early to determine what consolidation may look like in practice. Should these actions proceed to
discovery, the defense respectfully suggests that the parties confer at that time to develop a
consolidation plan. This would ensure that limited judicial resources are not wasted.

         C. The Scope and Length of Time Necessary for Fact Discovery.
         Turning to fact discovery, this will be a time-consuming process in Payne and People. There
are twelve plaintiffs in these two cases 7. Producing all the police documents in Payne for the
plaintiffs will be intensive; and defendants anticipate that requesting and obtaining all the documents
for the individuals referenced in People will be similarly intensive. Moreover, assuming that
plaintiffs in Payne identify any or all of the John Doe defendants, they may wish to conduct upwards
of 40 depositions. 8 Thus, any discovery schedule in Payne and People should account for the large
amount of fact discovery that may need to be conducted. Contrastingly, in Wood, a single plaintiff
case, it is anticipated that discovery on the underlying claims can be conducted within a much more
reasonable time period.



7
  As the Sow matter is a purported class action, presumably there will be class discovery, class certification motion
practice and then fact discovery. There are 10 named plaintiffs and 6 named defendants, with many more to be
named once John and Jane Does 1-40 are identified.
8
  Defendants would object to more than ten depositions being conducted by plaintiffs in any of these actions
pursuant to Rule 30(a)(2)(A)(i).
          Case 1:20-cv-08924-CM Document 34 Filed 02/15/21 Page 4 of 4



        Accordingly, defendants will be prepared to discuss these issues in further detail with the
Court at the conference scheduled for February 22, 2021.

       Thank you for your consideration herein.

                                                     Respectfully submitted,


                                                     Brachah Goykadosh
                                                     Elissa Jacobs
                                                     Dara Weiss
                                                     Senior Counsels
                                                     Special Federal Litigation Division


cc:    Counsel in Payne, People, Wood and Sow (by ECF only)
